Case 6:18-cv-00299-JA-DCI Document 35 Filed 11/08/18 Page 1 of 2 PageID 154




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


      VICENZO CASSINI, JORGE              Case No. 6:18-cv-00299
    ZULUAGA, and JORGE JAIRALA

                Plaintiffs,

                    v.

     WORLDGATE VACATIONS LLC,
    formerly AD1 Vacation Team, LLC,

               Defendant.


                         JOINT NOTICE OF SETTLEMENT

       Plaintiffs VICENZO CASSINI, JORGE ZULUAGA, and JORGE JAIRALA,

 and Defendant WORLDGATE VACATIONS LLC, by and through their

 undersigned counsel, hereby notify the Court that the parties have reached a

 settlement in the above referenced matter.

 Dated: November 8, 2018

                                               CYNTHIA GONZALEZ P.A.
                                               4023 North Armenia Ave.
                                               Suite 240
                                               Tampa, Florida 33607
                                               Telephone (813) 333-1322
                                               Fax (866) 593-6771
                                               E-mail: cynthia@wagesdue.com

                                               s/ Cynthia Gonzalez
                                               Cynthia M. Gonzalez
                                               Florida Bar No. 53052
                                               Attorney for Plaintiff
Case 6:18-cv-00299-JA-DCI Document 35 Filed 11/08/18 Page 2 of 2 PageID 155




                                                  /s/ A. J. Stanton, Jr.
                                                  August J. Stanton, Jr.
                                                  Florida Bar No. 0139290
                                                  P. O. Box 560024
                                                  Orlando, FL 32856
                                                  407.636.6304 Fax:407.636.7278
                                                  Attorney for the Defendant


                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 8th of November, 2018, a true and correct
 copy of the following has been electronically filed with the Clerk of the Court using
 CM/ECF system, which will send electronic notice to all counsel of record.

                                           /s/ Cynthia Gonzalez
                                           Cynthia M. Gonzalez




                                                                          Page 2 of 2
